Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Claims 1-26 have been examined.

Claim Rejections - 35 USC § 112
Claims 9, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 (depends on claim 1):
	At line 2, due to the using of a vague word “different”, the term “a different connection” is confusing.  How different should the “different” connection be? [So far, this “different connection” is the only one connection being recited.]   (b) What device/element is being connected to the host with such a “different connection”?

Claim 19 (depends on claim 11):
	At line 3, due to the using of a vague word “different”, the term “a different connection” is confusing.  (a) How different should the “different” connection be?  [So far, this “different connection” is the only one connection being recited.]   (b) What device/element is being connected to the host with such a “different connection”?
Claim 25:
	At line 3, the term “a communications distance” should be replaced with –a communication distance” since the word “communication” is an adjective.
	At line 6, the term “the communications distance” should be replaced with –the communication distance” since the word “communication” is an adjective.
	Again, at line 7, the word “communications” should be replaced with –communication—since it is an adjective.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2020/0127685 and Chen hereinafter).

Claim 1:
	Chen discloses the invention substantially as claimed.  Chen shows (figures 1 and 2) that a non-volatile storage controller (100) is coupled to a host via a system bus.  The non-volatile storage controller (100) comprises a microcontroller unit (MCU) (102) and an ECC processor (figure 1: 104; figure 2: 200), wherein the ECC processor (200) comprises a demultiplexer (202) and a plurality of types of ECC encoders (204.1 through 204.N) (figures 1 and 2, ¶s [0022]-[0023] and [0025], [0036]).
	Chen also shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the codeword(s) to the ECC codeword buffer (208) via the memory cross-bar) (figures 1 and 2; ¶s [0023] & [0031]).
	Chen does not explicitly teach dependence upon predefined selection criteria.  Chen, however, teaches that the ECC engine tag may be generated according to one or many factors.  (¶ [0024]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Chen’s one or many factors as “predefined selection criteria”.  One having ordinary skill in the art would be motivated to do so because naming Chen’s one or many factors as “predefined selection criteria” would have not affected the contents of Chen’s one or many factors.

Claims 2 and 5:
	Chen does not explicitly teach that selecting a type of ECC types in dependence upon a type of a connection coupling or a communication distance between the memory device and a host.  Chen, however, teaches that the non-volatile storage controller (100) is coupled to a host via a system bus (¶[0022]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the type of ECC types would have been selected according to the type of Chen’s system bus or communication distance.  One having ordinary skill in the art would be motivated to realize so because Chen teaches that ECC engine tag may be generated according to one or many factors, and not limited to Chen’s disclosed factors, and such an ECC engine tag is for indicating which type of ECC encoder may be used to encode the piece of data (¶s [0024], [0053] & [0023]).

Claim 3:
	Chen teaches that another type of factors may be related to characteristics of storage media to be used, for example, whether the non-voltage storage device to store the data is high-performance NVM or low quality NAND (¶[0024]).

Claim 4:
	Chen teaches that one type of factors may be related to whether it is “hot” data or “cold” data (¶ [0024]).

Claim 6:
	Chen further suggests that during a program operation, a first ECC engine tag may be generated to select a first type of encoder to achieve a first set of encoding characteristics (¶ [0033]).

Claim 9:
	Chen suggests that switching/reselecting between different types of encoders may be determined based on non-volatile storage device characteristics, such as error count, programming time, access latency, etc. (¶[0033] & [0007]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that one of Chen’s non-volatile storage device characteristics would have been detecting a (different) connection to a host.  One having ordinary skill in the art would be motivated to realize so because Chen’s listed characteristics are only some of the examples (i.e. “etc.”).

Claim 10:
	Chen teaches that the encoder type 1 (204.1) may be configured for high throughput/speed, the encoder type 2 (204.2) may be configured for throughput/speed and the encoder type N (204.N) may be configured for ultra-high throughput/speed (¶[0026]).

Claims 11-16 and 19-20:
	Claims 11-16 and 19-20 are rejection for reasons similar to those set forth against claims 1-6 and 9-10, respectively.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2020/0127685 and Chen hereinafter) in view of Sprouse et al. (2016/0301427 and Sprouse hereinafter).

Claims 21 and 22:
	These claims are similar to claims 1 and 2 (above) with the additional limitations of a host for performing the features of determining, selecting and informing.  
Chen shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the codeword(s) to the ECC codeword buffer (208) via the memory cross-bar) (figures 1 and 2; ¶s [0023] & [0031]).
	Sprouse teaches (figure 1) a data storage system (100) having a computer system (or a host) (110) is coupling to a storage controller (124).  Sprouse also teaches that some or all of the functionality of storage controller (124) is implemented by software executed on computer system (110) (figure 1, ¶s [0071]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Chen’s functionality of MCU (102) for generating the ECC engine tag would have been implemented by software executed on Chen’s host (as suggested by Sprouse) for generating such ECC engine tag.  One having ordinary skill in the art would be motivated to combine both Chen and Sprouse are disclosing storing system having a host (Chen: figure 1; Sprouse: figure 1).

Claims 23 and 24:
	These claims are similar to claims 1 and 3 (above) with the additional limitations of a host for performing the features of determining, selecting and informing.  
Chen shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the codeword(s) to the ECC codeword buffer (208) via the memory cross-bar) (figures 1 and 2; ¶s [0023] & [0031]).
	Sprouse teaches (figure 1) a data storage system (100) having a computer system (or a host) (110) is coupling to a storage controller (124).  Sprouse also teaches that some or all of the functionality of storage controller (124) is implemented by software executed on computer system (110) (figure 1, ¶s [0071]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Chen’s functionality of MCU (102) for generating the ECC engine tag would have been implemented by software executed on Chen’s host (as suggested by Sprouse) for generating such ECC engine tag.  One having ordinary skill in the art would be motivated to combine both Chen and Sprouse are disclosing storing system having a host (Chen: figure 1; Sprouse: figure 1).


Claims 25 and 26:
	These claims are similar to claims 1 and 5 (above) with the additional limitations of a host for performing the features of determining, selecting and informing.  

	Sprouse teaches (figure 1) a data storage system (100) having a computer system (or a host) (110) is coupling to a storage controller (124).  Sprouse also teaches that some or all of the functionality of storage controller (124) is implemented by software executed on computer system (110) (figure 1, ¶s [0071]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Chen’s functionality of MCU (102) for generating the ECC engine tag would have been implemented by software executed on Chen’s host (as suggested by Sprouse) for generating such ECC engine tag.  One having ordinary skill in the art would be motivated to combine both Chen and Sprouse are disclosing storing system having a host (Chen: figure 1; Sprouse: figure 1).


Response to Arguments
Applicant’s arguments, see the Response to Election/Restriction, filed August 2, 2021, with respect to claims 1-26 have been fully considered.  The Election/Restriction has been withdrawn.  Therefore, claims 1-26 have been examined.


Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. US 2016/0301427 – Sprouse et al. – Method for modifying device-specific variable error corrections settings.
b. US 10,157,096 – Cai et al. Bot-read data aggregation and code selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111